                                                                             Page 1 of 30

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

TIMOTHY WAYNE SALTSMAN,
    Plaintiff,

vs.                                           Case No.: 5:17cv168/EMT



NANCY A. BERRYHILL,
Acting Commissioner of Social Security,
      Defendant.
______________________________/

                  MEMORANDUM DECISION AND ORDER

      This case has been referred to the undersigned magistrate judge for disposition

pursuant to the authority of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, based on the

parties’ consent to magistrate judge jurisdiction (see ECF Nos. 10, 11). It is now

before the court pursuant to 42 U.S.C. § 405(g) of the Social Security Act (“the Act”),

for review of a final decision of the Commissioner of the Social Security

Administration (“Commissioner”) denying Plaintiff’s application for supplemental

security income (“SSI”) benefits under Title XVI of the Act, 42 U.S.C. §§ 1381–83.

      Upon review of the record before this court, it is the opinion of the undersigned

that the findings of fact and determinations of the Commissioner are supported by

substantial evidence; thus, the decision of the Commissioner should be affirmed.
                                                                                             Page 2 of 30


I.     PROCEDURAL HISTORY

       On April 23, 2014, Plaintiff filed an application for SSI, and in the application

he alleged disability beginning June 28, 2012 (tr. 26).1 His application was denied

initially and on reconsideration, and thereafter he requested a hearing before an

administrative law judge (“ALJ”). A hearing was held on April 18, 2016, and on

August 25, 2016, the ALJ issued a decision in which he found Plaintiff “not

disabled,” as defined under the Act, at any time through the date of his decision (tr.

26–37).

II.    FINDINGS OF THE ALJ

       In denying Plaintiff’s claims, the ALJ made the following relevant findings

(see tr. 26–37):

      (1) Plaintiff had not engaged in substantial gainful activity since April 23,
2014, the application date;

       (2) Plaintiff had the following severe impairments: bilateral degenerative
joint disease of the knees, essential hypertension, osteoarthritis, and thyroid disorder;

      (3) Plaintiff did not have an impairment or combination of impairments that
met or medically equaled the severity of one of the listed impairments in 20 C.F.R.
Part 404, Subpart P, Appendix;


       1
         All references to “tr.” refer to the transcript of Social Security Administration record filed
on September 8, 2017 (ECF No. 13). Moreover, the page numbers refer to those found on the lower
right-hand corner of each page of the transcript, as opposed to those assigned by the court’s
electronic docketing system or any other page numbers that may appear.

Case No.: 5:17cv168/EMT
                                                                                Page 3 of 30




       (4) Plaintiff had the residual functional capacity to perform light work as
defined in 20 C.F.R. § 416.967(b). Plaintiff could lift and carry, push and pull 20
pounds occasionally, and 10 pounds frequently. With normal breaks in an eight-hour
day, he could sit for six hours, and stand and/or walk for four hours; could never
climb ladders, ropes, or scaffolds; could frequently climb ramps and stairs; could
frequently balance, stoop, kneel, crouch, and crawl; and could tolerate one out of
eight hours of exposure to hazards. Plaintiff required a cane to ambulate distances
of over 200 feet or on uneven surfaces;

      (5)    Plaintiff had no past relevant work;

      (6) Plaintiff was born on August 11, 1961 and was 52 years old, which is
defined as an individual closely approaching advanced age, on the date the
application was filed;

    (7) Plaintiff had at least a high school education and was able to
communicate in English;

      (8) Transferability of job skills was not an issue because Plaintiff did not
have past relevant work;

      (9) Considering Plaintiff’s age, education, work experience, and residual
functional capacity, there were jobs that existed in significant numbers in the national
economy that Plaintiff could perform;

      (10) Plaintiff had not been under a disability, as defined in the Act, since
April 23, 2014, the date the application was filed.

      Plaintiff then requested review from the Appeals Council and was granted

such. In a decision issued on April 21, 2017, the Appeals Council fully adopted the

ALJ’s findings at steps one, two, three, and four of the sequential evaluation process

and also his findings that Plaintiff had the residual functional capacity to perform

Case No.: 5:17cv168/EMT
                                                                                Page 4 of 30


light work (tr. 5). In short, the Appeals Council affirmed the ALJ’s findings at every

step—except for his finding that Plaintiff was disabled beginning on August 10, 2016

(tr. 6). This was because, up until that date, Plaintiff was categorized as an individual

aged 50–54, which is defined under the regulations as a person “closely approaching

advanced age.” See 20 C.F.R. § 404.163. On that August date, however, Plaintiff

turned 55 and thus became categorized as a person of “advanced age.” As the

Appeals Council held, under Medical-Vocational Rule 202.14, such a person with the

RFC to perform the full range of light work would be found disabled upon entering

“advanced age” status (tr. 6). Accordingly, the Appeals Council held that, only as of

August 10, 2016, Plaintiff became disabled (tr. 6).

       The decision of the Appeals Council stands as the final decision of the

Commissioner, subject to review in this court. Ingram v. Comm’r of Soc. Sec.

Admin., 496 F.3d 1253, 1262 (11th Cir. 2007). This appeal followed.

III.   STANDARD OF REVIEW

       Review of the Commissioner’s final decision is limited to determining whether

the decision is supported by substantial evidence from the record and was a result of

the application of proper legal standards. Carnes v. Sullivan, 936 F.2d 1215, 1218

(11th Cir. 1991) (“[T]his Court may reverse the decision of the [Commissioner] only


Case No.: 5:17cv168/EMT
                                                                                Page 5 of 30


when convinced that it is not supported by substantial evidence or that proper legal

standards were not applied.”); see also Lewis v. Callahan, 125 F.3d 1436, 1439 (11th

Cir. 1997); Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987). “A determination

that is supported by substantial evidence may be meaningless . . . if it is coupled with

or derived from faulty legal principles.” Boyd v. Heckler, 704 F.2d 1207, 1209 (11th

Cir. 1983), superseded by statute on other grounds as stated in Elam v. R.R. Ret. Bd.,

921 F.2d 1210, 1214 (11th Cir. 1991). As long as proper legal standards were

applied, the Commissioner’s decision will not be disturbed if in light of the record as

a whole the decision appears to be supported by substantial evidence. 42 U.S.C.

§ 405(g); Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998); Lewis, 125 F.3d at

1439; Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995). Substantial evidence is

more than a scintilla, but not a preponderance; it is “such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Richardson

v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842 (1971) (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 59 S. Ct. 206, 217, 83 L. Ed. 126

(1938)); Lewis, 125 F.3d at 1439. The court may not decide the facts anew, reweigh

the evidence, or substitute its judgment for that of the Commissioner. Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990) (citations omitted). Even if the


Case No.: 5:17cv168/EMT
                                                                                          Page 6 of 30


evidence preponderates against the Commissioner’s decision, the decision must be

affirmed if supported by substantial evidence. Sewell v. Bowen, 792 F.2d 1065, 1067

(11th Cir. 1986).

       The Act defines a disability as an “inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). To

qualify as a disability the physical or mental impairment must be so severe that the

claimant is not only unable to do his previous work, “but cannot, considering his age,

education, and work experience, engage in any other kind of substantial gainful work

which exists in the national economy.” Id. § 423(d)(2)(A). Pursuant to 20 C.F.R.

§ 404.1520(a)–(g),2 the Commissioner analyzes a disability claim in five steps:

       1.      If the claimant is performing substantial gainful activity, he is not

disabled.




       2
        In general, the legal standards applied are the same regardless of whether a claimant seeks
DIB or SSI, but separate, parallel statutes and regulations exist for DIB and SSI claims (see 20
C.F.R. §§ 404, 416). Therefore, citations in this Order should be considered to refer to the
appropriate parallel provision. The same applies to citations of statutes or regulations found in
quoted court decisions.

Case No.: 5:17cv168/EMT
                                                                              Page 7 of 30


      2.     If the claimant is not performing substantial gainful activity, his

impairments must be severe before he can be found disabled.

      3.     If the claimant is not performing substantial gainful activity and he has

severe impairments that have lasted or are expected to last for a continuous period of

at least twelve months, and if his impairments meet or medically equal the criteria of

any impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1, the claimant is

presumed disabled without further inquiry.

      4.     If the claimant’s impairments do not prevent him from doing his past

relevant work, he is not disabled.

      5.     Even if the claimant’s impairments prevent him from performing his past

relevant work, if other work exists in significant numbers in the national economy

that accommodates his RFC and vocational factors, he is not disabled.

      The claimant bears the burden of establishing a severe impairment that keeps

him from performing his past work. 20 C.F.R. § 404.1512. If the claimant

establishes such an impairment, the burden shifts to the Commissioner at step five to

show the existence of other jobs in the national economy which, given the claimant’s

impairments, the claimant can perform. MacGregor v. Bowen, 786 F.2d 1050, 1052

(11th Cir. 1986). If the Commissioner carries this burden, the claimant must then


Case No.: 5:17cv168/EMT
                                                                                  Page 8 of 30


prove he cannot perform the work suggested by the Commissioner. Hale v. Bowen,

831 F.2d 1007, 1011 (11th Cir. 1987).

IV.    PLAINTIFF’S PERSONAL AND MEDICAL HISTORY

       A.       Personal History

       At his April 18, 2016, hearing, Plaintiff testified that he is divorced and lives

alone (tr. 47). He stated that the last time he worked was 2004, when he worked as

a brick mason (tr. 48). Plaintiff stated that he hurt his knee on a scaffold one day and

then couldn’t work anymore (tr. 48). Plaintiff approximated his weight at 294 pounds

(tr. 47). He acknowledged that he smokes between eight and twelve cigarettes per

day (tr. 48).

       Plaintiff testified that during a typical day he mostly watches television (tr. 49).

He said he can make his own meals in the microwave but usually gets a girl to do his

laundry for him (tr. 49). As far as personal care such as bathing or getting dressed,

Plaintiff stated that sometimes he can do those things and sometimes he cannot (tr.

49). Plaintiff stated that he can walk for five or ten minutes at a time but that he can

sit virtually all day (tr. 50). Plaintiff stated he does not drive because with the pain

and numbness it would not be safe for him to do so (tr. 57–58). Plaintiff indicated

that he uses a wheelchair, a walker, and a cane (tr. 61–62).




Case No.: 5:17cv168/EMT
                                                                                Page 9 of 30


      When asked which impairment was his most severe, Plaintiff answered that it

was his knees, which had been a problem for the last four years (tr. 51–52). He stated

that his knees pop, crack, swell. and bleed and cause him significant pain (tr. 52).

Plaintiff provided that he takes medication for them and applies ice (tr. 52). He

related that sometimes he cannot get up and that he must keep lying down, because

his knees hurt so bad that he cannot put weight on them (tr. 49–50, 56). He stated

that this happens three or four times per month and that sometimes during these

episodes he has “used the bathroom on [him]self before [he] got there” (tr. 49–50).

Plaintiff stated that the situation with his knees had occurred nearly every day during

the past month (tr. 57).

      Upon questioning from his attorney, Plaintiff stated that he has problems with

his vision: “Sometimes I go white, can’t see nothing at all [inaudible]. I look at the

sun, and it will turn just as white, and I can’t see nothing for five, ten minutes until

my vision starts coming back in sight” (tr. 67). Plaintiff testified that under ordinary

circumstances, he sometimes experiences blurry vision or “double vision” and that

he cannot read very well (tr. 67).




Case No.: 5:17cv168/EMT
                                                                               Page 10 of 30


      Plaintiff indicated that he cannot always afford his medications and that during

the last couple of years he has been unable to afford them at all (tr. 50–51). However,

he did provide:

      Oh, I’ve taken medication because they gave it to me for free. But they
      – I didn’t have a ride one time, and then I can’t – I didn’t get to see the
      doctor, so they quit giving me all my medication. And then I started
      going to the Village Health Center, and they gave me some blood
      pressure medicine and some pain medicine and some infection medicine,
      antibiotics the last time I was there at the Village Health Center.

(Tr. 51). Plaintiff also specifically stated that he gets free blood pressure medication

from the Village Health Center and was going to obtain a 90-day supply on the day

of the hearing (tr. 53).

      B.     Relevant Medical History

      As referenced by the ALJ, the medical evidence of record, which is sparse,

shows that Plaintiff received medications as needed from St. Andrew Community

Medical Center since June 2013 (tr. 31, 395-411). Plaintiff visited an emergency

room on November 2, 2013, reporting a slip and fall in the shower which was causing

pain in his left knee (tr. 31, 362-65). Examinations showed Plaintiff to have moderate

tenderness and mild to moderate pain knee pain upon movement (tr. 31, 364).

Plaintiff could walk without assistance but with some difficulty (tr. 31, 364). X-rays

of Plaintiff’s knee showed no evidence of fracture or joint effusion but mild

Case No.: 5:17cv168/EMT
                                                                            Page 11 of 30


degenerative changes related to early osteoarthritis (tr. 31, 375). Plaintiff was

provided with pain medication (tr. 31, 364-65).

      Plaintiff again visited the St. Andrew Community Medical Center on December

18, 2013, because of knee pain as well as high blood pressure (tr. 31, 399).

Plaintiff’s knees were noted to be swollen and tender, and he was again provided with

medication for pain (tr. 31, 399). Plaintiff’s blood pressure reading was 160/100.

      At a January 2014 examination, Plaintiff had a blood pressure reading of

159/100 (tr. 31, 397). Plaintiff was noted to have full range of motion, but also to

wear a brace on his left knee and walk with a cane (tr. 32, 397). In May 2014,

Plaintiff’s blood pressure was measured at 159/96 (tr. 32, 395). He reported that his

blood pressure “runs 180/108” when away from the clinic and that his blood pressure

readings are higher when he is in pain (tr. 32, 395). Plaintiff was noted to have

limited active and passive range of motion in all his extremities and 1/5 strength in

his extremities (tr. 32, 395). In August 2014, Plaintiff had blood pressure readings

of 160/100 and was continued on his medication regimen (tr. 32, 422-23).

      The record shows that Plaintiff next sought treatment over a year later on

September 3, 2015, when he visited the Bay Health Department (tr. 32, 429-39).

Plaintiff reported that he had not been taking his medications for thyroid disease or


Case No.: 5:17cv168/EMT
                                                                                Page 12 of 30


hypertension for a long time because he was unable to get refills from his clinic (tr.

32, 435). Plaintiff was restarted on his medications (tr. 32, 429-39). The next

medical records are dated in April 2016, when Plaintiff underwent a consultative

examination with Gwendolyn Bowers, DO (tr. 32, 444–55). Dr. Bowers completed

a Disability Determination Examination, in which she found Plaintiff to have normal

range of motion of the cervical and lumbar spine, bilateral elbows, wrists, ankles and

knees, and limited range of motion of the bilateral hips and right shoulder (tr. 32,

453). He was found to have bilateral mild knee swelling and mild crepitus but

without tenderness to palpation along the joint lines or any “evidence of any type of

pain with varus or valgus maneuvers” (tr. 452–53). Plaintiff was observed to have

a slightly wide-based, “rocking” gait but was able to get on and off the examination

table without difficulty (tr. 32, 452–53). Plaintiff was able to rise up out of his chair

but used his hands when doing so (tr. 32, 452). He had reduced strength, but there

was no evidence of muscle atrophy of the upper or lower extremities (tr. 32, 453). X-

rays taken Plaintiff’s knees showed “minimal medial compartment degenerative

change in each knee” with “[n]o acute fracture or other concerning abnormality” (tr.

32, 442).

V.    DISCUSSION


Case No.: 5:17cv168/EMT
                                                                                Page 13 of 30


      A.     Plaintiff’s first argument is that the ALJ’s decision to give “little weight”

to the consultative examination opinion of Dr. Bowers amounted to error.

      Weighing the opinions and findings of treating, examining, and non-examining

physicians is an integral part of the process for determining disability. An ALJ may

reject any medical opinion if the evidence supports a contrary finding. Sryock v.

Heckler, 764 F.2d 834, 835 (11th Cir. 1985). Nonetheless, the ALJ must state with

particularity the weight given to different medical opinions and the reasons therefor,

and the failure to do so is reversible error. Sharfarz v. Bowen, 825 F.2d 278, 279

(11th Cir. 1987); see also Hudson v. Heckler, 755 F.2d 781, 786 (11th Cir. 1985)

(without the ALJ stating the specific weight given to different medical opinions and

the reasons therefor, it is impossible for a reviewing court to determine whether the

ultimate decision is supported by substantial evidence). Absent good cause, the

opinions of treating physicians must be accorded substantial or considerable weight.

Lamb v. Bowen, 847 F.2d 698, 703 (11th Cir. 1988).

      As it pertains to Dr. Bowers’ opinion, the ALJ noted the following:

      For some reason Dr. Bowers did not assess the following, which renders
      the assessment wholly inadequate in comprehensively assessing the
      claimant’s functional abilities:
            • How much the claimant could lift above 10 pounds.
            • How much the claimant could carry at any level of
            weight.

Case No.: 5:17cv168/EMT
                                                                               Page 14 of 30


               • How long at one time the claimant could stand or walk.
               • How long in an eight-hour day the claimant could stand
               or walk.
               • How far the claimant could walk without a cane.
               • If the use of a cane is medically necessary, giving a yes
               and then an unknown.
               • Whether the claimant could use his other hand to carry
               objects when using a cane.
               • Whether the claimant could frequently or continuously
               reach overhead, and reach in all other directions, as well as
               handle, finger, feel, push or pull.
               • Which was the claimant’s dominant hand.
               • Whether the claimant could climb stairs, ramps, ladders
               or scaffolds.
               • Whether the claimant could balance, stoop, kneel, crouch
               or crawl.
               • Whether the claimant had any hearing or vision problems,
               failing to fill out the form on these two areas.
               • Whether the claimant had any environmental limitations,
               such as how much exposure he could tolerate to
               unprotected heights, moving mechanical parts, operating a
               motor vehicle, humidity, wetness, fumes, odors, dusts,
               gases, poor ventilation, extreme heat and cold, and
               vibrations.
               • Whether there were any other work-related activities
               affected by any impairments, and indicate how the
               activities were affected, with medical findings to support
               this assessment.
               • Whether the limitations have lasted or will last for 12
               consecutive months.

(tr. 33–34).

      As it relates to the first of these inadequacies in particular, Dr. Bowers

provided on the evaluation form that Plaintiff could occasionally lift up to 10 pounds,

Case No.: 5:17cv168/EMT
                                                                               Page 15 of 30


but where the form asked whether Plaintiff could lift 11 to 20 pounds, 21 to 50

pounds, or 51 to 100 pounds, Dr. Bowers wrote: “Did not assess” (tr. 444). While

these non-answers were indicative of the numerous other parts of the evaluation form

that were not answered, Plaintiff claims that the ALJ erred in this instance by

overlooking Dr. Bowers’ additional comment: “Biceps and triceps strength 3/5.

Likely claimant can pick up (lift) up to 10 pounds” (tr. 444). Plaintiff evidently reads

this statement to mean that Plaintiff could not lift more than 10 pounds, but this does

not appear to be a fair reading of Dr. Bowers’ answers, for if Plaintiff were correct,

then it would logically follow that Dr. Bowers would have simply answered “no” to

the questions asking if Plaintiff could lift any greater weight. Rather, it appears that

Dr. Bowers’ commentary was simply to explain why she found that Plaintiff could

lift up to 10 pounds.

      Similarly, Dr. Bowers declined to assess whether Plaintiff’s use of a cane was

necessary, how far Plaintiff could ambulate without use of a cane, or whether Plaintiff

could use his free hand to carry small objects while using a cane (tr. 445), but

Plaintiff claims the ALJ overlooked the following explanatory note from Dr. Bowers

on that section of the form: “Claimant has limited ranges of motion of the [bilateral]

hips and mild [bilateral] knee swelling/inflammation which slightly increases his fall


Case No.: 5:17cv168/EMT
                                                                            Page 16 of 30


risk. A can[e] would be useful to prevent falls” (tr. 445). Again, this commentary

does not override Dr. Bowers’ “did not assess” response; it simply serves to identify

factors that might affect his use of a cane. Thus, the ALJ’s failure to discuss the

statement does not amount to error.

      More importantly, the ALJ cited numerous areas in which Dr. Bowers’

assessments of severe limitation did not comport with her own examination findings,

which included the following:

             • The claimant was only taking blood pressure medications,
             as far as the examiner could ascertain.
             • The claimant was in no acute distress.
             • He walked with a rocking gait and a wide base from one
             side to the other.
             • He could get on and off the table without difficulty. He
             could rise out of the chair.
             • He could button and unbutton with his fingers.
             • He could hear conversations at normal levels.
             • Though his visual acuity was 20/200, this was without
             corrective lenses.
             • His spine had a mild kyphosis of the thoracic spine in the
             upper portion, and some limitations of full extension also,
             but he was non-tender to palpation over the spinous
             processes of his cervical, thoracic, and lumbar spine.
             • With his knees, he had bilateral mild knee swelling, but
             it was non-tender to palpation along the joint lines. He had
             some mild crepitus with flexion and extension, but no
             evidence of any type of pain vargus or valgus maneuvers.
             • He had a nodule and some tenderness in his digits, but no
             tenderness to palpation along the anterior clavicles, AC
             joints, or along the trapezius of his shoulder joints. His

Case No.: 5:17cv168/EMT
                                                                            Page 17 of 30


             grip strength was 4/5 bilaterally. He was able to perform
             the finger thumb test bilaterally. There was no bony
             deformity, bony abnormality, or muscle atrophy of the
             bilateral hands. The interosseous muscle strength was
             intact bilaterally. The claimant could give full range of
             motion of the DIP, PIP, and MCP joints of both hands. He
             was able to make a fist in both hands without difficulty.
             • There was no edema, cyanosis, or clubbing of the upper
             or lower extremities.
             • Range of motion was normal for the elbows, forearms,
             wrists, left shoulder, cervical spine, lumbar spine, knees
             and bilateral ankles, with knee x-rays showing only mild
             degenerative changes at best, with the impression being
             minimal medial compartment degenerative change in each
             knee. There was no acute fracture or other concerning
             abnormality.
             • Neurologically there did not appear to be evidence of
             muscle atrophy of the upper or lower extremities, which
             included the biceps, triceps, brachioradialis, quadriceps
             muscles, the gastroenemius muscles or the hamstrings.

(tr. 34).

       The ALJ also noted that, despite the fact that Dr. Bowers limited Plaintiff to

occasional manipulative abilities, Plaintiff was found to have no bony deformities or

atrophy in the muscles of his hands, had full range of motion, and could make a fist

with both hands without difficulty (tr. 34–35). Despite Dr. Bowers’ indication that

Plaintiff’s use of a cane was warranted, she separately indicated uncertainty as to

whether a cane was medically necessary (tr. 35). The ALJ additionally noted that x-

rays showed only mild, degenerative changes (tr. 35). It is also noteworthy that,


Case No.: 5:17cv168/EMT
                                                                             Page 18 of 30


amidst these uncertainties, the ALJ elected to err on the side of caution and added a

limitation for ambulating no distances over 200 feet or over uneven surfaces (tr. 35).

The ALJ also limited Plaintiff’s ability to stand and walk to four hours in an eight

hour workday. As far as Plaintiff’s ability to sit, the ALJ noted that, while Dr.

Bowers appeared to limit Plaintiff to 15 minutes, Plaintiff was able to sit at the 35

minute hearing before him without any visible discomfort (tr. 35).

      Accordingly, the court finds that the ALJ’s evaluation of Dr. Bowers’ opinion

was supported with evidence of the inconsistencies between that opinion and the

record as a whole as well as Dr. Bowers’ own medical notes.

      B.     Next, Plaintiff claims that the ALJ erroneously found that he did not

have a severe vision impairment, nor that he had any functional limitations caused by

his poor vision. Plaintiff asserts that the ALJ improperly found that Frank Walker,

M.D., determined Plaintiff’s vision impairment to be non-severe.

      In determining whether a claimant has a severe impairment for purposes of step

two of the ALJ’s analysis, the ALJ need not identify any particular impairment or

enumerate all the impairments that are found to be severe. Tuggerson-Brown v.

Comm’r of Soc. Sec., 572 F. App’x 949, 951–52 (11th Cir. 2014); Heatly v. Comm’r

of Soc. Sec., 382 F. App’x 823, 824–25 (11th Cir. 2010).         So long as the ALJ

provides that he has taken all of Plaintiff’s impairments into consideration when

Case No.: 5:17cv168/EMT
                                                                                Page 19 of 30


determining Plaintiff’s capacity to work at steps three and beyond, any omission

during step two is of no consequence. Tuggerson-Brown, 572 F. App’x at 951–52;

Perry v. Astrue, 280 F. App’x 887, 893-94 (11th Cir. 2008).

      Plaintiff notes that Dr. Walker, in completing a medical impairments

identification form in August 2014, identified among Plaintiff’s listing of

impairments that he had a “loss of central visual acuity” which was identified as

severe (tr. 126). On that same form, however, it was noted that Plaintiff’s “limitations

in personal care tasks, cooking, cleaning, shopping, traveling in public, paying bills,

[and] maintaining a residence . . . is [sic] considered mild in nature” (tr. 126).

Moreover, Dr. Walker also completed an RFC assessment form in which he found

Plaintiff to not have any visual limitations (tr. 129). Thus, the ALJ noted that this

examination report “thorough[ly] examin[ed] . . . the medical evidence of record” but

included no visual limitations in Plaintiff’s RFC assessment (tr. 33). Finding that the

opinion was generally consistent with the longitudinal medical record, the ALJ drew

upon this report to buttress his finding that Plaintiff did not have a severe visual

impairment (tr. 33).

      Additionally, the ALJ noted that Dr. Bowers, after her disability examination

of Plaintiff on May 3, 2016, noted that Plaintiff’s poor vision in his left eye, but also

that he was not then wearing any corrective lenses (tr. 35, 451). Dr. Bowers also

Case No.: 5:17cv168/EMT
                                                                              Page 20 of 30


noted that Plaintiff was able to ambulate freely despite the lack of corrective lenses

(tr. 455).

       Plaintiff also underwent a consultative eye examination on May 6, 2016, at Eye

Center South, where Plaintiff was diagnosed with hypertension retinopathy and mild

cataracts (tr. 458). The consultative examiner opined that Plaintiff had “severe visual

field loss despite normal appearing anterior and posterior ocular exams” (tr. 458).

The ALJ found the visual field findings of severe vision loss to be inconsistent with

Plaintiff’s normal appearing anterior and posterior ocular examination (tr. 35).

       Plaintiff also takes issue with the ALJ’s finding that Plaintiff did not mention

vision problems during his hearing until his representative asked him about his vision

toward the end of the hearing. The ALJ cited this as evidence tending to show that

Plaintiff’s vision problems were not as severe as Plaintiff alleged (tr. 28, 35).

Plaintiff points out that when the ALJ asked during the hearing what bothered him

most to keep him from working, Plaintiff mentioned his blurred vision along with his

numbness, weakness, and high blood pressure (tr. 28). The ALJ also noted that,

when asked by his representative, Plaintiff “did not say that he could not read; only

that he could not read too good, as he had blurry vision and double vision sometimes”

(tr. 28). Ultimately, the ALJ found the evidence not to show that Plaintiff’s vision



Case No.: 5:17cv168/EMT
                                                                               Page 21 of 30


was severe enough to have limited his ability to perform basic work activities (tr.

28–29).

      In light of the above, the court finds that the omission of Plaintiff’s visual

difficulties from the ALJ’s identification of his severe impairments is

inconsequential.    Further, as far as whether the ALJ considered Plaintiff’s

vision—severe impairment or not—while assessing his RFC, the above discussion

speaks for itself. Plaintiff may take issue with the ALJ’s assessment of his vision, but

the court is reminded that its task is not to determine whether its own analysis might

differ from that of the ALJ, but to determine whether the ALJ’s decision is supported

by substantial evidence. The court concludes that it is.

      C.     Next, Plaintiff claims the ALJ did not adequately assess his obesity when

determining his severe impairments and the limitations they might cause on his ability

to perform work activities. Plaintiff notes that Dr. Walker, in his non-examining

opinion given in August of 2014, identified obesity in his list of severe impairments

(tr. 125). Review of the entire opinion shows only this simple listing of obesity, but

no mention of obesity throughout the report or, for that matter, no identification of

obesity among the impairments alleged by Plaintiff (tr. 117–32). Plaintiff also

provides that Dr. Bowers, in her Disability Determination Examination (tr. 451–55),

identified Plaintiff as obese (tr. 452). Dr. Bowers also mentioned obesity as a

Case No.: 5:17cv168/EMT
                                                                               Page 22 of 30


possible factor in the wear and tear to the cartilage in Plaintiff’s knees (tr. 454–55).

Additionally, Plaintiff himself mentioned during his hearing that if he lost some

weight he might be able to stand for a longer period of time, but as it was he was able

to stand for five to ten minutes at a time (tr. 50).

      An ALJ must consider whether obesity is an impairment when evaluating

disability, see SSR 02–1P, 2000 WL 628049, at *1 (S.S.A. Sept. 12, 2000) (“we

consider obesity to be a medically determinable impairment and remind adjudicators

to consider its effects when evaluating disability”). Nonetheless, it is Plaintiff who

bears the burden of proving that her obesity results in functional limitations and that

he was “disabled.” See 20 C.F.R. § 404.1512(a) & (c) (2011) (instructing claimant

that the ALJ will consider “only impairment(s) you say you have or about which we

receive evidence” and “[y]ou must provide medical evidence showing that you have

an impairment(s) and how severe it is during the time you say that you are disabled”);

Flynn v. Heckler, 768 F.2d 1273, 1274 (11th Cir. 1985).

      In Plaintiff’s Disability Report, there is no mention of obesity as a condition

that would limit his ability to work (tr. 223). While Plaintiff did mention his obesity

during his administrative hearing before the ALJ, he did not specifically raise it as a

severe impairment or as a limiting condition, even when asked. Further, while there

is occasional mention of Plaintiff’s obesity in the medical record, there is effectively

Case No.: 5:17cv168/EMT
                                                                             Page 23 of 30


no reference to the condition when considering his physical limitations and ability to

work. A diagnosis alone is insufficient to establish the severity of an impairment.

McCruter v. Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986) (“the ‘severity’ of a

medically ascertained disability must be measured in terms of its effect upon ability

to work, and not simply in terms of deviation from purely medical standards of bodily

perfection or normality”); see also Salles v. Comm’r. of Social Security, 229 F. App’x

140, 145 (3d Cir. 2007). Plaintiff provides no facts and points to no evidence in the

record to support his assertion that his obesity places significant limitations on his

ability to work, and the objective medical evidence of record does not demonstrate

that any treating or consultative physician placed limitations on Plaintiff due to his

obesity. Accordingly, the court finds no error over the fact that the ALJ did not

include Plaintiff’s obesity among his severe impairments or evaluate its impact on his

ability to work.

      D.     Next, Plaintiff asserts that the ALJ failed to properly evaluate his

testimony regarding his symptoms and limitations. A claimant may establish that he

has a disability through his own testimony regarding his pain or other subjective

symptoms. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (per curiam). In

such a case, the claimant must show: (1) evidence of an underlying medical condition

and either (2) objective medical evidence that confirms the severity of the alleged

Case No.: 5:17cv168/EMT
                                                                             Page 24 of 30


pain arising from that condition or (3) that the objectively determined medical

condition is of such a severity that it can be reasonably expected to give rise to the

alleged pain. Id.

      If, as here, the ALJ determines that the claimant has a medically determinable

impairment that could reasonably be expected to produce the pain, he must then

evaluate the extent to which the intensity and persistence of the pain limits the

claimant’s ability to work. 20 C.F.R. § 404.1529(b). The ALJ may consider the

claimant’s history, the medical signs and laboratory findings, the claimant’s

statements, statements by treating and non-treating physicians, and other evidence

relating to how the pain affects the claimant’s daily activities and ability to work.

§ 404.1529(c). “While both the Regulations and the Hand [v. Bowen, 793 F.2d 275,

276 (11th Cir. 1986)] standard require objective medical evidence of a condition that

could reasonably be expected to cause the pain alleged, neither requires objective

proof of the pain itself.” Elam, 921 F.2d at 1215. “[P]ain alone can be disabling,

even when its existence is unsupported by objective evidence.” Foote v. Chater, 67

F.3d 1553, 1561 (11th Cir. 1995) (citations omitted). The presence or absence of

evidence to support symptoms of the severity claimed, however, is a factor to be

considered. Marbury v. Sullivan, 957 F.2d 837, 839–40 (11th Cir. 1992); Tieniber

v. Heckler, 720 F.2d 1251, 1253 (11th Cir. 1983).

Case No.: 5:17cv168/EMT
                                                                               Page 25 of 30


      Here, the ALJ found Plaintiff’s subjective statements regarding the severity of

his symptoms not to be supported by the objective evidence in the record:

      The claimant alleges that he experiences constant knee pain that
      prevents him from working. However, the medical evidence of record
      reveals that treatment for the claimant’s knee pain and arthritis has been
      relatively sparse and has consisted of primarily conservative medication
      management with few if any recommendations for surgery, pain
      management, or other more aggressive treatment options that would be
      expected for pain of the degree alleged. Though the claimant ambulates
      with a cane and uses knee braces, physical examinations have shown the
      claimant to have normal range of motion of the knees, minimal swelling,
      and no tenderness. X-rays of the knees have shown minimal
      abnormalities. As for the claimant’s hypertension and thyroid disorder,
      records reveal that the claimant has been noncompliant with his
      treatment regimen. He continues to smoke cigarettes, despite repeated
      admonishments by his physicians to stop smoking in light of these
      conditions.

(tr. 32 (record citations omitted)). Thus, the ALJ found that Plaintiff’s impairments

did cause some pain and limitation, but not to the extent alleged by Plaintiff.

Contrary to Plaintiff’s assertion, the court finds the ALJ sufficiently discussed

Plaintiff’s symptoms and determined their consistency or reliability with regard to the

other evidence in the record.

      Plaintiff contends that the ALJ’s finding that the record was sparse as it related

to treatment for Plaintiff’s knee pain overlooked the fact that Plaintiff had no medical

insurance and was only sporadically able to get free treatment and medications during

the claim period. Plaintiff’s noncompliance with prescribed medication cannot be the

Case No.: 5:17cv168/EMT
                                                                              Page 26 of 30


foundation for discrediting his testimony when that noncompliance was the result of

his inability to afford the medication. See Ellison v. Barnhart, 355 F.3d 1272, 1275

(11th Cir. 2003). However, the ALJ is required to investigate into whether the

claimant was unable to afford his medication only when the ALJ relies on

noncompliance as the sole ground for the denial of disability. See id. at 1275. As

seen above, the ALJ cited Plaintiff’s noncompliance only as it related to Plaintiff’s

medication for his hypertension and thyroid disorder. Further, noncompliance is not

the only evidence cited by the ALJ in his analysis. Moreover, as Plaintiff recognizes,

free medications were generally available to him, and his failure to obtain them

appeared to be episodic in nature and to stem not from any cost factor but rather

Plaintiff’s occasional problem with attending his doctor appointments (tr. 50–51).

      Plaintiff contends that the ALJ violated the new norm set out in SSR 16-3p,

see 2016 WL 1119029 (S.S.A. March 16, 2016), which expressed disfavor for the

term “credibility” and provided instead that a claimant’s subjective statements would

be reviewed with regard to their consistency with the other evidence in the record.

As Plaintiff acknowledges, however, both the ALJ and the Appeals Council did

indeed phrase Plaintiff’s statements in terms of whether they were consistent with the

medical record and not with regard to Plaintiff’s credibility. Plaintiff focuses on the

ALJ’s statement that Plaintiff appeared to have worked only sporadically for the

Case No.: 5:17cv168/EMT
                                                                                         Page 27 of 30


preceding 15 years, which signified to the ALJ a “weak employment motivation and

in turn weakens his contentions that but for his medically determinable impairments

he would be working” (tr. 33). Plaintiff deems this statement an inappropriate

examination of Plaintiff’s character that runs afoul of SSR 16-3p. The court does not

agree. Even assuming that an ALJ’s failure to abide by the terms of SSR 16-3p in

rendering an opinion would amount to reversible error,3 the court finds the ALJ’s

statement in this instance not to expressly raise a matter of credibility but rather to

make the point that Plaintiff’s work history was inconsistent with his position that he

would work were it not for his disability. Accordingly, the court finds no error in the

ALJ’s evaluation of Plaintiff’s subjective reporting of his pain and other symptoms.



      3
          In pertinent part, SSR 16-3p provides:

               [W]e are eliminating the use of the term “credibility” from our
               sub-regulatory policy, as our regulations do not use this term. In
               doing so, we clarify that subjective symptom evaluation is not an
               examination of an individual’s character. Instead, we will more
               closely follow our regulatory language regarding symptom evaluation.
               Consistent with our regulations, we instruct our adjudicators to
               consider all of the evidence in an individual’s record when they
               evaluate the intensity and persistence of symptoms after they find that
               the individual has a medically determinable impairment(s) that could
               reasonably be expected to produce those symptoms. We evaluate the
               intensity and persistence of an individual’s symptoms so we can
               determine how symptoms limit ability to perform work-related
               activities for an adult . . . .

      SSR 16-3p, 2016 WL 1119029 (S.S.A. Mar. 16, 2016).


Case No.: 5:17cv168/EMT
                                                                             Page 28 of 30


       E.       Last, Plaintiff contends that the Commissioner erroneously found that

additional evidence submitted to the Appeals Council supported the Appeals

Council’s decision. “[W]hen a claimant properly presents new evidence to the

Appeals Council, a reviewing court must consider whether that new evidence renders

the denial of benefits erroneous.” Ingram v. Comm’r of SSA, 496 F.3d 1253, 1262

(11th Cir. 2007).

       If the claimant submits new noncumulative and material evidence to the AC

after the ALJ’s decision, the AC must consider such evidence where it relates to the

period on or before the date of the ALJ’s hearing decision. 20 C.F.R. § 404.970(a);

see also Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir.

1994) (emphasis supplied). Here, the additional evidence that Plaintiff submitted to

the Appeals Council consisted of MRI’s that were performed on both his knees on

January 19, 2017, and an application for a disabled parking permit that was dated

February 9, 2017. As Defendant points out, the Appeals Council found Plaintiff

disabled as of August 10, 2016 (tr. 7). Plaintiff’s new evidence therefore postdates

the ALJ’s decision, and as far as the Appeals Council’s finding of disability, the

decision relative to the time periods of the additional evidence was already favorable

to Plaintiff.



Case No.: 5:17cv168/EMT
                                                                            Page 29 of 30


      In any event, although on the whole the evidence might support a finding that

Plaintiff’s knees have worsened over time (tr. 461–64), the court does not find this

new evidence to overturn or call into question the ALJ’s conclusions regarding

Plaintiff’s limitations as they were rendered in 2016. Accordingly, the court finds

that the newly submitted evidence does not upset the decisions made by the ALJ and

subsequently of the Appeals Council.

VI.   CONCLUSION

      For the foregoing reasons, the Commissioner’s decision is supported by

substantial evidence and should not be disturbed. 42 U.S.C. § 405(g); Lewis, 125 F.

3d at 1439; Foote, 67 F.3d at1560. Furthermore, Plaintiff has failed to show that the

ALJ applied improper legal standards, erred in making his findings, or that any other

ground for reversal exists.

      Accordingly, it is hereby ORDERED:

      1.     That the decision of the Commissioner is AFFIRMED, and this action

is DISMISSED.

      2.     That JUDGMENT is entered, pursuant to sentence four of 42 U.S.C.

§ 405(g), AFFIRMING the decision of the Commissioner.

      3.     That the Clerk is directed to close the file.



Case No.: 5:17cv168/EMT
                                                             Page 30 of 30


      At Pensacola, Florida this 29 day of September 2018.


                              /s/ Elizabeth M. Timothy
                              ELIZABETH M. TIMOTHY
                              CHIEF UNITED STATES MAGISTRATE JUDGE




Case No.: 5:17cv168/EMT
